EAGLES, Judge.
The sole issue on appeal is whether oral stipulations in open court as to marital and property rights are valid when entered by the parties’ attorneys without the parties themselves being present. Defendant argues that, unless the parties themselves were present, these oral stipulations are invalid. We agree.
In McIntosh v. McIntosh, 74 N.C. App. 554, 556, 328 S.E.2d 600, 602 (1985), this Court held that
the same scrutiny which is applied to separation agreements must also be applied to stipulations entered into by a husband and a wife regarding the distribution of their marital property. Any agreement entered into by parties regarding the distribution of their marital property should be reduced to writing, duly executed and acknowledged. If, as in the case sub judice, oral stipulations are not reduced to writing it must affirmatively appear in *783the record that the trial court made contemporaneous inquiries of the parties at the time the stipulations were entered into. It should appear that the court read the terms of the stipulations to the parties; that the parties understood the legal effects of their agreement and the terms of the agreement, and agreed to abide by those terms of their own free will.
Id. This language is clear. Inquiry must be made of the parties themselves, not of the parties’ attorneys or representatives, and that inquiry must be made contemporaneously with the entry of the oral stipulations. Accordingly, we conclude under McIntosh that, absent a reduction of the agreement to a duly executed and acknowledged writing, the trial court must contemporaneously inquire of the parties themselves as to their understanding of the legal effect of the agreement. Id.
Here, we find no evidence in the record that the stipulation was ever reduced to writing and thereafter duly executed and acknowledged. The trial court here also made no contemporaneous inquiry of the parties, the parties having been absent from the courtroom at the time the oral stipulation was stated on the record. Incidentally, within less than three months after counsel entered the oral stipulation, the parties clearly evinced that they interpreted their alleged agreement differently and that each objected to the other’s interpretation.
In sum, we conclude that McIntosh is controlling on this issue and not subject to exception on the facts of this case. As we have stated:
[T]here is no evidence that the terms of the stipulation were reduced to writing. Notwithstanding any reference by the parties or the court to the stipulation, we find it was incumbent upon the court, according to McIntosh, to make inquiries and ascertain whether or not the parties fully understood their actions in entering into a stipulation. In the absence of any evidence of such inquiries, we must vacate and remand.
Aycock v. Aycock, 113 N.C. App. 834, 835, 440 S.E.2d 282, 282-83 (1994).
Vacated and remanded.
Judges WALKER and McGEE concur.